DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                              Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
                                        Response to Amendment
Claims 16, 17, 19, and 20 have been amended; and claims 1-20 are currently pending. 


                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al. (US 2007/0298585 A1, hereinafter “Lubomirsky”) in view of Cheng et al. (US 2019/0172723 A1, hereinafter “Cheng”).

In regards to claim 15, Lubomirsky discloses (Figs. 5A/5B) a method comprising: 
	forming a plurality of protruding strips (See, for example, fig. 1A) protruding over a base structure;  
	performing a plurality of deposition-anneal cycles to stack a plurality of sacrificial layers (see, for example, Processing steps 502-508, Fig. 5A), with the plurality of sacrificial layers comprising first portions over the plurality of protruding strips (see, for example, Fig. 1B, top portions of 106 right on strips), and
	second portions partially filling trenches between the plurality of protruding strips (see, for example, Fig. 1B, side portions of 106 on the sidewalls of the strips), wherein each of the plurality of deposition-anneal cycles comprises: 
		depositing a conformal layer (See, for example, Processing Step 502, Fig. 5A);  and 
		performing an annealing process on the conformal layer (See, for example, Processing Step 504, Fig. 5A);  and 
		filling remaining portions of the trenches with an additional sacrificial layer (See, for example, Fig. 5B). 



	Cheng while disclosing gap fill teaches that during the anneal process (See, for example, Fig. 3, step 230, and Par [0035], Treating the film can be accomplished by ….temperature…), first thicknesses (See, for example, Pars [0036], [0040]-[0042], “…the thickness of the TREATED film 180 at the top 184 is less than the thickness of the treated film 180 at the bottom…”, and see also, for example, Figs. 2B and 2C ) of the first portions of the layer are reduced, and second thicknesses (See, for example, Pars [0036], [0040]-[0042], “…the thickness of the TREATED film 180 at the top 184 is less than the thickness of the treated film 180 at the bottom…”, and see also, for example, Figs. 2B and 2C ) of the second portions of the layer are increased (See also, for example, Par [0044], “…Fig. 2E shows the film 170 after treatment to result in the treated film 180 and increasing the overall thickness of the treated film 180. Those skilled in the art will understand that the cycle can continue after FIG. 2E so that the treated film is etched and the deposition and treatment cycles continue until the feature is filled.)  

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lubomirsky in view of Cheng because this would help perform seam-less gap filling in narrow trench.  


 
In regards to claim 17, Lubomirsky discloses (See, for example, Figs. 2B and 2C) that the layer deposited in one of the plurality of deposition-anneal cycles has a sidewall portion on a first sidewall of one of the plurality of protruding strips (See Fig. 2B), and the sidewall portion has a second sidewall, and wherein after the annealing process, the second sidewall (See Fig. 2C) is more slanted than before the annealing process. 
 
In regards to claim 18, Lubomirsky discloses the plurality of sacrificial layers are semiconductor layers comprising silicon (See, for example, Par [0029], Cheng).
 
In regards to claim 19, Lubomirsky discloses (See, for example, Fig. 2C, Cheng) removing the additional sacrificial layer and the plurality of sacrificial layers, until a top surface of a feature directly underlying the additional sacrificial layer and the plurality of sacrificial layers is revealed (See, for example, Fig. 2C, Cheng). 
 
In regards to claim 20, Lubomirsky discloses (See, for example, Figs. 2B and 2C) that entireties of the additional sacrificial layer and the plurality of sacrificial layers are removed (see, for example, Fig. 2C). 

                                          Allowable Subject Matter
    
 Claims 1-14 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach depositing a semiconductor layer in a plurality of trenches and annealing the semiconductor layer as a part of plurality deposition-annealing cycle. 
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                            Response to Arguments
Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive.
	Applicant makes the following arguments: 
1.  “Cheng mentions thickness Tb (Figures 2A and 2D of Cheng, reproduced above) in paragraphs [0027] and [0044] only. In paragraph [0027], Cheng discusses the comparison of thicknesses Tt and Tb. In the step shown in Figure 2A of Cheng, the asserted annealing process (discussed in paragraphs [0034]-[0037]) has not been performed yet, so paragraph [0027] of Cheng cannot possibly discuss whether the annealing process cause the thickness Tb 
	This is not persuasive because Cheng in Pars [0036] reads: “…the thickness of the TREATED film 180 at the top 184 is less than the thickness of the treated film 180 at the bottom…”, and see also, for example, Figs. 2B and 2C).” During, for example, thermal treatment as described in Par [0035] the thickness difference as in Par [0036] has been exhibited. One can also argue that the structure shown in, for example, Fig. 2C is the end result of thermal treatment simultaneously with the thermal treatment (see, for example, Par [0042], “In some embodiments,...the temperature during etching can be in the range of about 200oC.”). 
Therefore the prima-facie case of obviousness is deemed to be proper. 

2. “Furthermore, Lubomirsky clearly teaches the invention of Lubomirsky is to “reduce film cracking in a dielectric layer (Lubomirsky, Abstract, par [0007]-[0010], lines 1-3 of each of these paragraphs),” wherein the dielectric layers were interpreted by Examiner as being the claimed plurality of sacrificial layers. On the other hand, Cheng teaches the asserted film 180 is a silicon film (Cheng, paragraph [0029]). Clearly, a silicon film is totally different from a dielectric layer, and it cannot be asserted that the dielectric layer in Lubomirsky can be replaced with the silicon film in Cheng. Furthermore, it defeats the purpose of “reduce film cracking in a dielectric layer,” as intended by Lubomirsky if the dielectric layer is replaced with a 
	This is not persuasive because applicant asserts sacrificial layer and selection of materials either dielectric or silicon is not the issue in the claim language. As long as Lumbomirsky is not teaching away from silicon, the prima-facie case of obviousness is deemed to be proper. Furthermore, Lubomirsky doesn’t teach away because its disclosure does not criticize, discredit, or otherwise discourage the use of silicon as a sacrificial layer. See, In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 57127219072298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893